DETAILED ACTION
Brief Summary
	This is a non-final Office Action addressing U.S. Application No. 16/813,737. 
	On April 23, 2021, a non-final Office action (“the 4/23 Office action”) was mailed in which, among other findings, claims 1-14 were rejected under 35 USC § 251 for failing to correct an error in the original patent, and also rejected under 35 USC §112(b) for being indefinite. Additionally, claims 9-14 and 43 were rejected under obviousness-type double patenting over U.S. Patent No. RE47,910; and claims 1-4 and 41 were rejected as being under 35 USC § 103(a) over Dabak in view of Luo.
	On October 22, 2021, the Applicant filed their response to the 4/23 Office action. The response included amendments canceling claims 1-41 and adding new claims 42-76, a terminal disclaimer, and arguments directed toward the outstanding prior art rejections.
On January 12, 2022, a final Office action (“the 1/12 Office action”) was mailed in which claims 42-76 were rejected as being under 35 USC § 103(a) over Dabak in view of Luo.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.
 
Response to Arguments
The Applicant’s arguments with respect to the prior art rejections have been fully considered, however for the reasons below, they are not persuasive.
The Applicant argues that Dabak fails to qualify as prior art under 35 USC 102(e) because the earlier filed provisional applications fails to disclose the features in non-provisional  Dabak application relied on to show the limitations related to the composition of the secondary synchronization signal. The Applicant states, 
“Specifically, Applicant respectfully submits that the ‘241 application fails to provide any equivalent disclosure that the first and second segments (of the scrambled secondary synchronization signal) are derived from a primary synchronization signal. The ‘241 application merely provides that “a common scrambling is used for segment 1” for the S-SCH scrambling; and a “segment-1” specific scrambling is applied to segment 2”. Other than that, the ‘241 application fails to disclose that scrambling agents for the first and second segments are derived from a primary synchronization signal as disclosed at paragraph [0022] of Dabak.”

See pages 17-18 of the Remarks.

	The Examiner disagrees. The ‘241 Application teaches using a common scrambling for the first segment which is detected based on the PSC and a segment-1 specific scrambling for segment the second segment which is based on the detected PSC. The ‘241 Application states at paragraph 4, 
“1. From step-1, the PSC is detected. 
2. Based on the detected PSC, there are 27x9 hypotheses to be tested for segment 2 detection.” 

With that, the ‘241 Applicant discloses the first and second segments derived from a primary synchronization signal.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 42-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dabak et al. (U.S. Pub. No. 2009/0310782, see also provisional app no. 60/945,241 filed June 20, 2007) in view of Luo (U.S. Pub. No. 2008/0291892).

Referring to claim 42, Dabak teaches a communication method, comprising:
receiving a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional);
receiving a secondary synchronization siqnal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph),
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the first sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a first identity based on the secondary synchronization signal, determining a second identity based on the primary synchronization signal, and determining a cell identifier based on the first identity and the second identity.
Luo teaches, in an analogous system, determining a first identity on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining a second identity based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the first identity and the second identity (see figure 3 and ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance by arranging the PSC and SSC sequences in groups as suggested by Luo (see ¶ 8).

Referring to claim 43, the combination of Dabak and Luo teaches the method of claim 42 (as shown above), and Dabak further teaches the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 44, the combination of Dabak and Luo teaches the method of claim 43 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 45, the combination of Dabak and Luo teaches the method of claim 44 (as shown above), and Dabak further teaches the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 46, the combination of Dabak and Luo teaches the method of claim 44 (as shown above), and Dabak further teaches wherein the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 47, the combination of Dabak and Luo teaches the method of claim 42 (as shown above), and Dabak further teaches wherein the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third scrambling sequence is determined based on the fourth sequence (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 48, the combination of Dabak and Luo teaches the method of claim 47, wherein the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 49, Dabak teaches a communication method, comprising: 
transmitting the primary synchronization signal on a primary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”); and
transmitting the secondary synchronization signal on a secondary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph),
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the first sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches a downlink synchronization process for performing a cell search between a base station and a UE (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose generating a secondary synchronization signal based on a the first identity, and generating a primary synchronization signal based on the second identity.
Luo teaches, in an analogous system, generating a secondary synchronization signal based on a first identity (see figure 3 SSC value determines the cell ID group see also ¶¶ 31 and 41), generating a primary synchronization signal based on a second identity (see figure 3, note the PSC value corresponds to the ID within the cell ID group, see also ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance as suggested by Luo (see ¶ 8).

Referring to claim 50, the combination of Dabak and Luo teaches the method of claim 49 (as shown above), and Dabak further teaches the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 51, the combination of Dabak and Luo teaches the method of claim 50 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 52, the combination of Dabak and Luo teaches the method of claim 51 (as shown above), and Dabak further teaches the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 53, the combination of Dabak and Luo teaches the method of claim 51 (as shown above), and Dabak further teaches wherein the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 54, the combination of Dabak and Luo teaches the method of claim 49 (as shown above), and Dabak further teaches the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third scrambling sequence is determined based on the first identity (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 55, the combination of Dabak and Luo teaches the method of claim 54 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 56, Dabak teaches a terminal (see UE 110 in figure 1), comprising: 
a circuitry which is configured to (see UE 110 in figure 1 and ¶¶ 23, 24): 
cause the terminal to receive a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
cause the terminal to receive a secondary synchronization signal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph), 
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the first sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a first identity based on the secondary synchronization signal, determining a second identity based on the primary synchronization signal, and determining a cell identifier based on the first identity and the second identity.
Luo teaches, in an analogous system, determining a first identity on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining a second identity based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the first identity and the second identity (see figure 3 and ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance as suggested by Luo (see ¶ 8).

Referring to claim 57, the combination of Dabak and Luo teaches the terminal of claim 56 (as shown above), and Dabak further teaches wherein the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 58, the combination of Dabak and Luo teaches the terminal of claim 57 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 59, the combination of Dabak and Luo teaches the terminal of claim 58 (as shown above), and Dabak further teaches wherein the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 60, the combination of Dabak and Luo teaches the terminal of claim 58 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 61, the combination of Dabak and Luo teaches the terminal of claim 56 (as shown above), and Dabak further teaches wherein the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third scrambling sequence is determined based on the fourth sequence (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 62, the combination of Dabak and Luo teaches the terminal of claim 61 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 63, Dabak teaches a communication device for a terminal (see UE 110 in figure 1 and ¶ 6), the communication device comprising:
a circuitry which is configured to (see UE 110 in figure 1 and ¶¶ 23, 24): 
cause the terminal to receive a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
cause the terminal to receive a secondary synchronization signal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph), 
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the first sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a first identity based on the secondary synchronization signal, determining a second identity based on the primary synchronization signal, and determining a cell identifier based on the first identity and the second identity.
Luo teaches, in an analogous system, determining a first identity on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining a second identity based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the first identity and the second identity (see figure 3 and ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance as suggested by Luo (see ¶ 8).

Referring to claim 64, the combination of Dabak and Luo teaches the communication device of claim 63 (as shown above), and Dabak further teaches wherein the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 65, the combination of Dabak and Luo teaches the communication device of claim 64 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 66, the combination of Dabak and Luo teaches the communication device of claim 65 (as shown above), and Dabak further teaches wherein the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 67, the combination of Dabak and Luo teaches the communication device of claim 65 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 68, the combination of Dabak and Luo teaches the communication device of claim 63 (as shown above), and Dabak further teaches wherein the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third scrambling sequence is determined based on the fourth sequence (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 69, the combination of Dabak and Luo teaches the terminal of claim 68 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 70, Dabak teaches a communication apparatus (see Node B 105 in figure 1), comprising:
a circuitry confiqured (see items 106-108 in figure 1) to:
cause the communication apparatus to transmit the primary synchronization signal on a primary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”); and
cause the communication apparatus to transmit the secondary synchronization signal on a secondary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph) 
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the first sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches a downlink synchronization process for performing a cell search between a base station and a UE (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose generating a secondary synchronization signal based on a the first identity, and generating a primary synchronization signal based on the second identity.
Luo teaches, in an analogous system, generating a secondary synchronization signal based on a first identity (see figure 3 SSC value determines the cell ID group see also ¶¶ 31 and 41), generating a primary synchronization signal based on a second identity (see figure 3, note the PSC value corresponds to the ID within the cell ID group, see also ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance as suggested by Luo (see ¶ 8).

Referring to claim 71, the combination of Dabak and Luo teaches the communication apparatus of claim 70 (as shown above), and Dabak further teaches  the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 72, the combination of Dabak and Luo teaches the communication apparatus of claim 71 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 73, the combination of Dabak and Luo teaches the communication apparatus of claim 72 (as shown above), and Dabak further teaches wherein the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 74, the combination of Dabak and Luo teaches the communication apparatus of claim 72 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 75, the combination of Dabak and Luo teaches the communication apparatus of claim 70 (as shown above), and Dabak further teaches the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third  scrambling sequence  is determined based on the first identity (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 76, the combination of Dabak and Luo teaches the communication apparatus of claim 75, wherein the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992